United States Court of Appeals
                     For the First Circuit


No. 21-1209

                         UNITED STATES,

                            Appellee,

                               v.

                     RAFAEL CORTEZ-OROPEZA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                             Before

                      Barron, Chief Judge,
                Lynch and Gelpí, Circuit Judges.


     Steven A. Feldman and Feldman & Feldman on brief for
appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and David C. Bornstein, Assistant United States
Attorney, on brief for appellee.


                          July 13, 2022
            LYNCH, Circuit Judge.                Rafael Cortez-Oropeza seeks to

have this court set aside his convictions from his March 2020 jury

trial for unlawfully possessing firearms and ammunition as a

convicted    felon,      18   U.S.C.    §    922(g)(1),         and   for    unlawfully

possessing   a    firearm     with     an   obliterated         serial      number,   id.

§ 922(k).    The argument on which this appeal turns is that the

district court abused its discretion when it qualified Bureau of

Alcohol, Tobacco, Firearms and Explosives ("ATF") Special Agent

Israel Valle as an expert under Fed. R. Evid. 702 on whether the

firearms and ammunition charged in the operative indictment had

traveled in interstate commerce.                 We affirm.

                                            I.

            On July 17, 2018, law enforcement recovered from Cortez-

Oropeza's    home   in    Puerto     Rico        one   Cobray    M-12    .380   caliber

machinegun with an obliterated serial number; one Charter Arms .38

caliber revolver; one 7.62x39 mm rifle; assorted rounds of 9 mm,

.40-caliber, and 7.62 mm ammunition; and one rifle and two pistol

magazines.       The rifle was loaded with four cartridges in its

magazine and one in its chamber.

            After he was arrested, Cortez-Oropeza signed a written

confession stating:

            I[,] Rafael Cortez[-]Oropeza[,] take all the
            blame for everything they have seized at my
            house, the rifle, and the submachine gun, and
            the .38 were seized at my house. They are all
            mine, and my wife is innocent in this whole


                                        - 2 -
           situation that is happening to me. . . .         I am
           the only one to blame.

The confession is not at issue.

           On December 17, 2019, the grand jury returned a second

superseding      indictment,   charging    Cortez-Oropeza   with     unlawful

possession of firearms and ammunition as a convicted felon and

unlawful possession of a firearm with an obliterated serial number.

See 18 U.S.C. §§ 922(g)(1), (k), 924(a), (e).           All three firearms

and the rounds of ammunition recovered by law enforcement were

included in the indictment, allegedly "having been shipped and

transported in interstate and foreign commerce."            Cortez-Oropeza

pleaded not guilty and proceeded to trial.         The parties stipulated

that Cortez-Oropeza "knew that he had been previously convicted of

a crime punishable by imprisonment for a term exceeding one year."

           In conformance with its obligations under Fed. R. Crim.

P. 16, the government had notified Cortez-Oropeza that it would

call ATF Special Agent Valle as a "nexus expert" to testify, inter

alia, about "the analysis and methodology used to examine the

firearms   and    ammunition   seized"    and   "the   origin   of   [Cortez-

Oropeza's] firearms and ammunition and their interstate or foreign

nexus," i.e., whether the firearms and ammunition had traveled in

interstate commerce.1 The notice stated that Special Agent Valle's


     1    Under 18 U.S.C. § 922(g), the government must prove,
inter alia, the defendant possessed a "firearm or ammunition which
has been shipped or transported in interstate or foreign commerce."


                                   - 3 -
testimony "will be based on his specialized training and experience

in the examination and analysis of firearms and ammunition and the

examination performed by him on the firearms and ammunition seized

in this case."   Defense counsel did not file a motion in limine to

exclude such testimony.

          At trial before the jury, the government called Special

Agent Valle to testify as to his background and training before it

moved to qualify him as an expert.     On direct examination, Special

Agent Valle testified that he had been an ATF agent for two years

and, at the time, was certified by the ATF as an interstate nexus

agent.   Interstate nexus agents are tasked with determining where

firearms are manufactured or assembled in order "to determine

whether the firearm, if possessed in Puerto Rico, . . . traveled

in interstate or foreign commerce."     Special Agent Valle had taken

and passed multiple exams for the position and received specialized

training, including a one-week in-person class and additional

online trainings.    Special Agent Valle further testified that,

after receiving his certificate, he had examined more than ten

firearms unrelated to this case to determine where they were made.




Similarly, for a section 922(k) prosecution, the government must
prove the firearm "has, at any time, been shipped or transported
in interstate or foreign commerce."    This has been called the
"interstate nexus" element. See, e.g., United States v. Corey,
207 F.3d 84, 86, 88 (1st Cir. 2000).



                               - 4 -
          The government then moved to qualify Special Agent Valle

as an expert witness on firearms and the interstate nexus elements

of the crimes charged.   Defense counsel objected, seeking "to voir

dire the witness before he is qualified or not as an expert."

          The district court permitted defense counsel to conduct

voir dire of Special Agent Valle.   During voir dire, Special Agent

Valle testified that he has been in law enforcement for well over

a decade and that this was his first time testifying as an expert.

He also testified as to his training to become an interstate nexus

agent, which included instruction on and practice with inspecting

firearms for specific markings and proofmarks and searching those

marks on a database owned and maintained by the ATF.

          The government, following this voir dire, renewed its

motion to qualify Special Agent Valle as an expert.        Defense

counsel again objected, arguing that the witness had not testified

to the specifics of his training and that "he will essentially be

almost a lay witness."   The district court stated:

          Let me tell you what I think this witness has
          to be an expert on. He has to be an expert
          not on firearms generally but on how to
          determine whether this firearm has moved in
          interstate commerce. And I would like to hear
          some questions, either from the government or
          from the defense, establishing that he -- how
          he knows about determining that, what training
          he has on that issue, before I rule on whether
          he's an expert on that or not.




                               - 5 -
            The government questioned Special Agent Valle further

about his in-person and other training.        The agent stated that he

first had to prove his basic knowledge of firearms by passing an

exam.     After that, he was instructed "on how to find markings,

proofmarks, make and models, [and the] caliber of firearms,"

focusing on the frame of the weapon.           He also was trained to

consult    the    ATF    "database,   books,   [his]    knowledge[   and]

experience, and sometimes . . . another senior special agent" to

determine, based on the firearm's marks, where a firearm was

manufactured.     Special Agent Valle stated that he spent most of

his   in-person   training    practicing   locating    the   manufacturing

origin of firearms.        He inspected more than thirty firearms in

that time and passed another exam before he was certified as an

interstate nexus agent.       He continued to receive online trainings

"every couple of months" or so.

            Defense counsel conducted further voir dire of Special

Agent Valle, during which the agent stated that he did not know

the specific quality control for adding manufacturers' markings

and proofmarks to the ATF database, did not memorize what each and

every marking means, had not published anything within his field

of gun markings identification or joined any organizations, and

did not remember his exam scores, although he did know he received

passing grades.         Special Agent Valle further testified to his

reliance on various reference materials when determining whether


                                   - 6 -
a firearm has traveled in interstate commerce, including the Blue

Book for Gun Values and "Ammo Guide" or "[s]omething similar to

that," although he did not remember the publishers or authors of

the books.

          Defense counsel objected under Fed. R. Evid. 702(a) to

qualifying Special Agent Valle as an expert, arguing that "our

concern is he will not, with his very limited experience and

knowledge, be able to help this jury with anything."     The district

court overruled the objection and, based on the agent's testimony,

granted the government's motion to qualify Special Agent Valle as

an expert.   The court immediately instructed the jury:        "I will

allow the witness to testify as an expert.   Like any other witness,

you [the jurors] are the ones that determine the weight that will

be given to this witness."

          Special   Agent   Valle,   thereafter,   testified   to   the

manufacturing origin of Cortez-Oropeza's firearms and ammunition,

concluding that, based on his inspection of the contraband, his

research on the ATF database, and his own knowledge, each was

manufactured outside of Puerto Rico. He stated that the machinegun

was manufactured in Buffalo, New York because the serial number

had a "dash 12" and started with "0000001 up to 0011565": the

unobliterated part of "[t]his one is 12-0009." Special Agent Valle

concluded that the Charter Arms revolver was manufactured in

Connecticut based on the markings stating, "Charter Arms," and his


                                - 7 -
research on the ATF database that all Charter Arms revolvers are

manufactured in Connecticut.         The rifle, Special Agent Valle

testified, was manufactured in China, as there was a proofmark of

a triangle with a 26 inside.     And the ammunition was manufactured

either in Connecticut or Arkansas and in Russia.           He observed two

types of the ammunition seized had an "R dot P[,] [a]nd that's a

Remmington [sic] ammunition. . . .       [T]hey manufacture ammunition

in Arkansas and Connecticut." The other type was "a TulAmmo, which

they manufacture ammunition in Russia."        He also testified to his

general    knowledge   that   neither    firearms    nor   ammunition     are

manufactured in Puerto Rico.

           Defense counsel cross-examined Special Agent Valle on

when he inspected the firearms (a month before trial), whether he

prepared a report of his inspections (he did not because a former

interstate nexus agent had),2 whether another agent verified his

conclusions (none had), whether he confirmed the serial numbers of

the firearms with the manufacturers (he did not because that is

outside the scope of his duties), and whether there are unlicensed

armorers and gunsmiths in Puerto Rico that modify and assemble

firearms   and   ammunition   (the   agent   could   not   answer   due   to




     2    Special Agent Valle's conclusions as to the out-of-state
manufacturing origins of the firearms and ammunition matched those
of the former interstate nexus agent's for all but the rifle, for
which the former agent stated he could not determine the origin.


                                 - 8 -
potentially confidential information; he did state on redirect

that gunpowder is not produced in Puerto Rico).

           The jury found Cortez-Oropeza guilty of both counts of

unlawful   firearm   possession,    for    which   he   was   convicted   and

sentenced.

           His appeal contends that the district court abused its

discretion in qualifying Special Agent Valle as an expert under

Fed. R. Evid. 702(a).

                                   II.

           Our review of a district court's decision to admit, over

objection,    expert-witness   testimony      is   for    clear   abuse   of

discretion.    United States v. Corey, 207 F.3d 84, 88 (1st Cir.

2000).   We must affirm, "unless the ruling at issue was predicated

on an incorrect legal standard or we reach a 'definite and firm

conviction that the court made a clear error of judgment.'"               Id.

(quoting United States v. Shay, 57 F.3d 126, 132 (1st Cir. 1995)).3

There is no argument that the district court applied an incorrect

legal standard.4




     3    Cortez-Oropeza's contention that this court will apply
a less deferential standard of review where the government "relies
solely on an expert to establish the interstate jurisdictional
element of a felon-in-possession charge" is unsupported and
contradicted by the controlling caselaw in this circuit.      See,
e.g., Corey, 207 F.3d at 88–89.

     4    Appellate counsel is different from Cortez-Oropeza's
trial counsel.


                                   - 9 -
            Fed.   R.   Evid.   702    provides   that   a   witness    can   be

qualified as an expert "by knowledge, skill, experience, training,

or education" (emphasis added).          Under Rule 702(a), the witness's

testimony   must   concern      his   "scientific,   technical,    or    other

specialized knowledge" and "help the trier of fact to understand

the evidence or to determine a fact in issue."

            The district court did not abuse its discretion in ruling

that Special Agent Valle was qualified to testify as an expert on

the interstate travel of Cortez-Oropeza's firearms and ammunition.

See Santos v. Posadas de P.R. Assocs., Inc., 452 F.3d 59, 64 (1st

Cir. 2006) ("The test is whether, under the totality of the

circumstances, the witness can be said to be qualified as an expert

in a particular field through any one or more of the five bases

enumerated in Rule 702 . . . ." (emphasis added)).                     Cortez-

Oropeza's arguments to the contrary lack merit.

            We reject Cortez-Oropeza's argument that Special Agent

Valle's testimony was inadmissible under Fed. R. Evid. 702(a)

because it did not concern specialized knowledge.                 This court

repeatedly has rejected similar arguments and has observed that

"[e]xpert testimony is appropriate to prove the interstate nexus

element." United States v. Luna, 649 F.3d 91, 105 (1st Cir. 2011);

see also Corey, 207 F.3d at 88–89; United States v. Cormier, 468

F.3d 63, 72 (1st Cir. 2006) ("[T]he 'interstate nexus' element of

§ 922(g) constitute[s] specialized knowledge for which expert


                                      - 10 -
testimony would be appropriate.").             Further, we have held that

experts on the interstate travel of firearms reasonably may base

their testimony on their personal inspection of the firearms,

together with ATF manufacturing records, technical manuals, and

reference materials, just as Special Agent Valle did here.                    See

Corey, 207 F.3d at 89 n.7; see also Cormier, 468 F.3d at 73 ("[The

expert] not only consulted publicly available records in making

his conclusions about the manufacturing origin of the weapons, but

he also looked to conversations with manufacturers and research

texts, and he inspected one of the weapons."); United States v.

Allen,   190   F.    App'x   785,   787   (11th    Cir.    2006)   (per   curiam)

(unpublished) ("[The expert] based his opinion [of interstate

nexus]   on    the   markings   on   the    gun,     his   personal   knowledge

concerning the manufacture and distribution of guns, and his review

of industry-wide publications, including The Blue Book of Gun

Values."); United States v. Ware, 914 F.2d 997, 1003 (7th Cir.

1990) ("[E]xperts in the field of firearms identification rely on

[markings on the firearm, ATF publications and lists, and firearms

trade books and other reference materials] with regard to the issue

of interstate transportation of firearms and such reliance is

reasonable.").        Special   Agent      Valle's    expert   testimony    that

Cortez-Oropeza's firearms and ammunition were manufactured outside

of Puerto Rico clearly would help a jury in its consideration of

the interstate nexus element.


                                     - 11 -
              Cortez-Oropeza, acting pro se, makes two additional

arguments in his Fed. R. App. P. 28(j) letter; neither saves his

appeal. His first argument, purporting to rely on Rehaif v. United

States, 139 S. Ct. 2191 (2019),                 depends entirely on his assertion

that the government failed to have admissible testimony that guns

traveled in interstate commerce.                    Because we have rejected his

counseled        claim    that     the   expert     testimony      should      have     been

excluded, necessarily this pro se claim also must fail.

              As to Cortez-Oropeza's second pro se argument that "he

does    not      categorically      meet    the     definition     of    the   statutory

authority 18 U.S.C. § 924(e) [ARMED CAREER OFFENDER] because his

only prior countable offenses are approximately 20 years old,

pursuant to [U.S. Sent'g Guidelines Manual] § 4A1.2(e)" (first

alteration        in     original),      even     if    not    waived    for     lack     of

development, the argument is wrong.                 The portion of the sentencing

guidelines that Cortez-Oropeza cites provides that prior offenses

are    to   be    counted    if    they    "resulted      in    the   defendant       being

incarcerated during any part of such fifteen-year period" prior to

the defendant's "commencement of the instant offense." U.S. Sent'g

Guidelines Manual § 4A1.2(e) (U.S. Sent'g Comm'n 2021).                               While

Cortez-Oropeza's           convictions       for       prior    crimes    predate        the

commission of his instant offense by over fifteen years, he was

incarcerated        for    those    offenses       within      fifteen   years    of     his

commencing the instant offense.


                                           - 12 -
            III.

Affirmed.




            - 13 -